DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2022, 06/02/2022, and 09/28/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 32 – 36, 38 – 46, and 48 - 51 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US PgPub No. 2006/0272328). 
Regarding claim 32, Hara teaches an actuator (abstract; SMA actuator) comprising: a static base member (figure 2 item 12a); a moving member movable about an x-axis and a y-axis (figure 2 item 9) with respect to the static base member (figure 2 item 9 with respect to item 12a), the moving member including at least one corner with at least one inner rail (figures 2 and 5a – 5c point at which items 15a/15b connected to item 9; i.e. inner rail); one or more shape memory alloy (SMA) elements (figures 2 and 5a – 5c items 15a/15b; shape memory alloy (SMA) elements), each of the one or more shape memory alloy (SMA) elements is positioned on the at least one inner rail of the moving member and coupled to the static base member and moving member (figures 2 and 5a – 5c items 15a/15b connected to items 12a and 9), wherein the one or more SMA elements, when driven by a controller (figure 6 control system), move the moving member about the x-axis and the y-axis with respect to the static base member (figures 2 and 5a – 5c item 9 moves in relation to item 12a).

Regarding claim 33, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches a flexible circuit positioned on at least one outer rail of the moving member and configured to transmit electrical signals to the one or more SMA elements (paragraph 0172 item 40a with items 40b and 40c connected to items 15a/15b; one or more flexible circuit positioned on at least one outer rail of the moving member and configured to transmit electrical signals to the one or more SMA elements).

Regarding claim 34, as mentioned above in the discussion of claim 33, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein two outer rails of the at least one outer rail form about a ninety (90) degree angle at the least one corner to reduce stiffness about the x-axis and the y-axis (figure 2 corner of items 12a and12b and/or corner of items 12a and item to the left of item 11a; two outer rails of the at least one outer rail form about a ninety (90) degree angle at the least one corner to reduce stiffness about the x-axis and the y-axis by being at an angle of about 90 degrees, the reduced stiffness is because of it not being straight and being bent).

Regarding claim 35, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches comprising a sensor mounting region on the moving member (figures 2 and 5a-5c area near item 5).

Regarding claim 36, as mentioned above in the discussion of claim 35, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches an image sensor disposed on the sensor mounting region on the moving member (figures 2 and 5a-5c item 5), wherein the SMA elements, when driven by a controller, move the image sensor thereon about the x-axis and the y-axis with respect to the static base member (figures 2 and 5a-5c item 5 inside item 9 moves via the SMA items 15a/15b, wherein move the image sensor thereon about the x-axis and the y-axis with respect to the static base member via the controller paragraphs 0083 - 0102).

Regarding claim 38, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more bearings enabling movement of the moving member with respect to the static base member (figures 2 and 5a-5c item 11a; bearings enabling movement of the moving member with respect to the static base member).

Regarding claim 39, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more springs coupling the moving member to the static base member (paragraphs 0124 – 0125 and 0170; one or more springs coupling the moving member to the static base member).

Regarding claim 40, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein one of the one or more springs includes a spring arm, the spring arm includes the at least one outer rail and configured to center the moving member about the static base member (paragraphs 0124 – 0125 and 0170; wherein one of the one or more springs includes a spring arm, the spring arm includes the at least one outer rail and configured to center the moving member about the static base member; wherein the railing is the sides of the static members).

Regarding claim 41, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more flexible circuit connectors including electrical traces extending from the moving member (paragraph 0172; one or more flexible circuit connectors including electrical traces extending from the moving member).

Regarding claim 42, Hara teaches a suspension assembly comprising: an actuator (abstract; SMA actuator) comprising: a static base member (figure 2 item 12a); a moving member movable about an x-axis and a y-axis (figure 2 item 9) with respect to the static base member (figure 2 item 9 with respect to item 12a), the moving member including at least one corner with at least one inner rail (figures 2 and 5a – 5c point at which items 15a/15b connected to item 9; i.e. inner rail); one or more shape memory alloy (SMA) elements (figures 2 and 5a – 5c items 15a/15b; shape memory alloy (SMA) elements), each of the one or more shape memory alloy (SMA) elements is positioned on the inner rails of the moving member and coupled to the static base member and moving member (figures 2 and 5a – 5c items 15a/15b connected to items 12a and 9), wherein the SMA elements, when driven by a controller (figure 6 control system), move the moving member about the x-axis and the y-axis with respect to the static base member (figures 2 and 5a – 5c item 9 moves in relation to item 12a).

Regarding claim 43, as mentioned above in the discussion of claim 42, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches flexible trace circuit positioned on at least one outer rail of the moving member and configured to transmit electrical signals to the one or more SMA elements (paragraph 0172 item 40a with items 40b and 40c connected to items 15a/15b; flexible trace circuit positioned on at least one outer rail of the moving member and configured to transmit electrical signals to the one or more SMA elements).

Regarding claim 44, as mentioned above in the discussion of claim 43, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein two outer rails of the at least one outer rail form a ninety (90) degree angle at the least one corner to reduce the stiffness in the direction of the x-axis and the y-axis (figure 2 corner of items 12a and12b and/or corner of items 12a and item to the left of item 11a; two outer rails of the at least one outer rail form a ninety (90) degree angle at the least one corner to reduce the stiffness in the direction of the x-axis and the y-axis by being at an angle of about 90 degrees, the reduced stiffness is because of it not being straight and being bent).

Regarding claim 45, as mentioned above in the discussion of claim 42, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches a sensor mounting region on the moving member (figures 2 and 5a-5c area near item 5).

Regarding claim 46, as mentioned above in the discussion of claim 45, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches an image sensor disposed on the sensor mounting region on the moving member (figures 2 and 5a-5c item 5), wherein the SMA elements, when driven by a controller, move the image sensor thereon about the x-axis and the y-axis with respect to the static base member (figures 2 and 5a-5c item 5 inside item 9 moves via the SMA items 15a/15b, wherein the SMA elements, when driven by a controller, move the image sensor thereon about the x-axis and the y-axis with respect to the static base member via the controller paragraphs 0083 - 0102).

Regarding claim 48, as mentioned above in the discussion of claim 42, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more bearings enabling movement of the moving member with respect to the static base member (figures 2 and 5a-5c item 11a; bearings enabling movement of the moving member with respect to the static base member).

Regarding claim 49, as mentioned above in the discussion of claim 42, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more springs coupling the moving member to the static base member (paragraphs 0124 – 0125 and 0170; one or more springs coupling the moving member to the static base member).

Regarding claim 50, as mentioned above in the discussion of claim 49, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein one of the one or more springs includes a spring arm, the spring arm includes the at least one outer rail and configured to center the moving member about the static base member (paragraphs 0124 – 0125 and 0170; wherein one of the one or more springs includes a spring arm, the spring arm includes the at least one outer rail and configured to center the moving member about the static base member).

Regarding claim 51, as mentioned above in the discussion of claim 42, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more flexible circuit connectors including electrical traces extending from the moving member (paragraph 0172; one or more flexible circuit connectors including electrical traces extending from the moving member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US PgPub No. 2006/0272328) in view of Koo (US PgPub No. 2006/0092514).
Regarding claim 37, as mentioned above in the discussion of claim 32, Hara teaches all of the limitations of the parent claim.
However, Hara fails to teach one or more crimp sub-assembly, the one or more crimp sub-assembly including a static crimp and a moving crimp. Koo, on the other hand teaches one or more crimp sub-assembly, the one or more crimp sub-assembly including a static crimp and a moving crimp.
More specifically, Koo teaches one or more crimp sub-assembly, the one or more crimp sub-assembly including a static crimp and a moving crimp (figures 3 and 6 comb structure with stationary and moving portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Koo with the teachings of Hara because Koo teaches in at least paragraph 0010 that by providing an optical image stabilizer for a camera lens assembly, which facilitates downsizing and lightening of the camera lens assembly thereby improving the system of Hara.

Regarding claim 47, as mentioned above in the discussion of claim 42, Hara teaches all of the limitations of the parent claim.
However, Hara fails to teach one or more crimp sub-assembly, the one or more crimp sub-assembly including a static crimp and a moving crimp. Koo, on the other hand teaches one or more crimp sub-assembly, the one or more crimp sub-assembly including a static crimp and a moving crimp.
More specifically, Koo teaches one or more crimp sub-assembly, the one or more crimp sub-assembly including a static crimp and a moving crimp (figures 3 and 6 comb structure with stationary and moving portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Koo with the teachings of Hara because Koo teaches in at least paragraph 0010 that by providing an optical image stabilizer for a camera lens assembly, which facilitates downsizing and lightening of the camera lens assembly thereby improving the system of Hara.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simmons (US patent No. 2002/0090749) teaches a flexible circuit connecting to a stiffener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/17/2022